Citation Nr: 0832107	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to June 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the benefits 
sought on appeal.  The veteran disagreed with this decision 
in November 2004.  He perfected a timely appeal in November 
2005.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service nor is it otherwise related 
to service. 

2.  Tinnitus was not manifested during service or for many 
years after service nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss or for tinnitus.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2004 letter was issued to the appellant and his service 
representative prior to the July 2004 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Because the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with a VA examination 
which addressed the contended causal relationships between 
the claimed disabilities and active service.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

Criteria & Analysis

The veteran contends that he incurred bilateral hearing loss 
and tinnitus due to exposure to artillery fire during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Reports of Examinations for pre-induction purposes in January 
1952 and September 1953 reflect that the veteran scored 15/15 
bilaterally on the whispered voice test.  The veteran's ears 
were clinically normal.  The veteran was not treated for 
either bilateral hearing loss or for tinnitus during active 
service.  At his separation physical examination in June 
1955, the veteran's ears were clinically normal.  The veteran 
scored 15/15 bilaterally on the whispered voice test.  

The Board notes here that the lack of any evidence that the 
veteran exhibited bilateral hearing loss and tinnitus during 
service is not fatal to his claims.  The laws and regulations 
do not require in-service complaints of or treatment for 
hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by 
the Veterans Court in Hensley:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385 . . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for disability under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As noted above, however, there is no suggestion in service 
medical records of any decrease in hearing acuity during 
service. 

The Board acknowledges that the veteran has experienced post-
service bilateral hearing loss and tinnitus.  VA outpatient 
treatment records reflect that the first objective medical 
evidence of bilateral hearing loss and tinnitus was noted in 
December 2002.  At that time, the veteran had normal hearing 
sensitivity in the right ear from 500 Hz through 2000 Hz with 
a mild hearing loss in the lower frequencies and a moderate 
sensorineural hearing loss in the higher frequencies.  The 
left ear had a mild sloping to profound sensorineural hearing 
loss.  The veteran reported that tinnitus had begun about one 
year earlier.  

On VA examination in June 2004, the veteran reported exposure 
to loud noises from artillery fire in active service.  He 
stated that post-service employment put him around loud 
sounds while working in construction without the use of 
hearing protection.  He reported constant tinnitus in the 
left ear and "on and off" tinnitus in the right ear.  His 
tinnitus had begun 5 to 6 years earlier in both ears.  The 
veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
45
65
LEFT
45
45
55
70
85

The veteran's right ear average was 35 decibels and his left 
ear average was 63 decibels.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
76 percent in the left ear.  The examiner diagnosed tinnitus 
and moderate to moderately severe sensorineural hearing loss 
from 3000 to 8000 Hz for the right ear and mild sloping to 
profound sensorineural hearing loss from 250 to 8000 Hz for 
the left ear.  The examiner opined that the veteran's hearing 
loss was not due to active service since service medical 
records showed hearing within normal limits at discharge.  
The examiner opined that tinnitus was not likely caused by 
active service because the veteran had reported an onset date 
of 5 to 6 years earlier, which was many years after active 
service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
bilateral hearing loss and for tinnitus.  There is no 
documented hearing loss and tinnitus in service.  There were 
no complaints of hearing loss and tinnitus until many years 
after service.  The VA examiner also opined in June 2004 that 
it was less likely than not that any current hearing loss and 
tinnitus were related to military service.  Moreover, there 
is no medical evidence showing that hearing loss manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service; thus, service 
connection for hearing loss or tinnitus may not be presumed 
to have had its onset in service.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board also notes that the lack of any evidence of 
continuing hearing loss or tinnitus for over 47 years after 
service is itself evidence which tends to show that no 
hearing loss or tinnitus was incurred as a result of service.  
With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  Further, the "absence" of evidence or 
"negative" evidence of any tinnitus and hearing loss during 
service in this case is supported by affirmative evidence 
consisting of the veteran's separation physical examination 
report which showed normal audiometric testing at service 
separation.  Although the veteran has asserted that his 
hearing loss and tinnitus are due to acoustic trauma in 
service, he did not complain of hearing loss and tinnitus 
during service.  He also has not provided any medical 
evidence showing findings or a diagnosis of hearing loss or 
tinnitus until December 2002.   

Additional evidence in support of the veteran's service 
connection claims for bilateral hearing loss and for tinnitus 
is his own lay assertions.  As a lay person, however, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


